Citation Nr: 1420580	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-24 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neurological disorder of the neck and left ear to include peripheral neuropathy, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1968.

This appeal came before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over the Veteran's claims file currently resides with the St. Petersburg, Florida RO.  

The Board remanded the Veteran's appeal in February 2011.  While the appeal was in remand status, the RO increased the evaluation of the Veteran's left knee replacement residuals to 60 percent, effective April 27, 2011.  

In February 2013, the Board granted service connection for neurological disabilities of the bilateral upper extremities.  It also granted a 60 percent evaluation for left knee replacement residuals for the period prior to April 27, 2011; and denied evaluations in excess of 60 percent for the right and left knee replacement residuals.  The instant issues were remanded for additional development.

In September 2013, the Board requested that VA experts review the file and provide opinions regarding the Veteran's claimed hypertension and neurological disorder of the neck and left ear.  In February 2014, the Veteran was provided with a copy of the requested opinions and offered an opportunity to respond.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file has been reviewed in conjunction with the paper claims file in the adjudication of the Veteran's appeal.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to service.  

2.  Hypertension is not due to or aggravated by a service-connected disability.  

3.  There is no diagnosed neurological disorder of the neck and left ear that is related to service or due to or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, may not be presumed to have been so incurred and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  A neurological disorder of the neck and left ear was not incurred in service, may not be presumed to have been so incurred and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in July 2005 advised the Veteran of the evidence necessary to support a claim for service connection on a secondary basis.

A letter dated in November 2005 advised the Veteran of the evidence necessary to support a claim for service connection on a direct and secondary basis.  He was asked to submit or identify relevant evidence.  The evidence of record was discussed and the Veteran was advised of the allocation of duties between himself and VA.  

A March 2006 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claims.
The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 Sc.D. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield at 1333-34.  

With respect to VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran was afforded VA examinations, and expert opinions were sought with respect to the Veteran's claimed disabilities.  The Board finds that the examinations, in conjunction with the expert opinions, are adequate in that the examiners reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted physical examinations prior to rendering their conclusions, and that the VA experts reviewed the record before providing their opinions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board observes that there are records reflecting that the Veteran served in combat.  Specifically, the Veteran served in Vietnam as a Marine Corps rifleman, and is shown to have received the Purple Heart Medal.  38 U.S.C.A. § 1154(b) (West 2002) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.   

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of hypertension and diseases of the nervous system may be presumed if such disorder is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a)  (West 2002).  In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).


	Hypertension

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of high blood pressure or hypertension.

The Veteran was hospitalized for his right knee disability in January and February 1969.  The discharge summary indicates that on admission, the general physical examination was negative with the exception of findings pertaining to the right lower extremity.  

A March 1969 VA examination report notes that the Veteran's heart had normal rhythm, with no murmurs and normal resiliency of the peripheral vessels.  The Veteran's blood pressure was 116/74.  

Sinus bradycardia is noted in an August 1972 VA treatment report.  At that time, the Veteran's blood pressure was 114/74.  An associated special chest examination report indicates a diagnosis of chest pains due to hiatal hernia.

A March 2002 VA medication list does not include any prescribed medication for hypertension.  A June 2002 primary care record indicates various diagnoses, but fails to list hypertension.

A February 2005 VA problem list does not include hypertension as an active problem.

The report of a June 2006 physical examination does not include hypertension among the Veteran's assessed diagnoses.  An October 2006 VA medication list includes medication for the Veteran's blood pressure.  

On VA examination in April 2011, the Veteran's history was reviewed.  The examiner noted that the date of onset of hypertension was uncertain, indicating that it started approximately 10 years previously.  She indicated that there was no history of hypertensive renal disease.  

An additional VA examination was carried out in May 2013.  The examiner indicated a diagnosis of essential hypertension.  He concluded that it was not caused by or a result of illness, injury, or event shown in the service treatment records.  He reasoned that the records were silent for hypertension, and that there was a significant silent interval between the Veteran's separation from service and seeking care or compensation for the claimed condition.  He noted that hypertension could be broken down into two categories:  idiopathic or primary (due to a known cause) and secondary (due to a known cause).  He indicated that the Veteran was claiming secondary hypertension, due to coronary artery disease.  He noted that the risk factors for secondary hypertension were renal disease, oral contraceptives, alcohol, and endocrine disorders such as hypothyroidism, hyperthyroidism, hyperparathyroidism, Cushing's syndrome, primary hyperaldosteronism, and pheochromocytoma.  He noted that coronary artery disease was not a risk factor for hypertension.  He concluded that the Veteran's hypertension was a stand-alone entity, not due to or aggravated by active duty.  

With respect to whether the Veteran's hypertension was related to any service-connected disability, the examiner opined that it was not.  He noted that while it might be true that posttraumatic stress disorder might be responsible for episodes of increased vasomotor response secondary to epinephrine-norepinephrine release, resulting in increased peripheral vascular resistance, and it was also true that increased vascular resistance was responsible for a short term rise in blood pressure, such mechanism had no effect on long term blood pressure.  He quoted a medical text to support this proposition.  He further stated that the current medical literature was silent for any mechanism by which diabetes could cause or aggravate hypertension in a person with normal renal function.  He pointed out that there was no evidence of renal disease in the Veteran.  He indicated that the Veteran's hypertension was categorized as essential hypertension (hypertension for which no underlying cause can be determined).  He stated that with the exception of diabetes, a review of the current medical literature was silent for any mechanism by which any of the Veteran's remaining service-connected disabilities might cause or aggravate his claimed essential hypertension.  

In October 2013, a VA expert reviewed the Veteran's claims file and noted that the Veteran was diagnosed with hypertension in 2000.  She pointed out that there was no evidence of hypertension in the service treatment records.  She noted that she reviewed the representative's contentions and indicated that some speculative studies concerning hypertension and Agent Orange exposure were cited, but that there were no definitive studies or medical literature linking hypertension to Agent Orange exposure.  She indicated that the Institute of Medicine report of 2008 reported hypertension in a category of "limited or suggestive evidence of an association" and did note that only some studies showed a link.  She noted that the literature cited by the Veteran did not definitively link hypertension to Agent Orange exposure.  She concluded that it was less likely as not that hypertension was related to or a consequence of Agent Orange exposure.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  In this case the Board notes that there is no evidence of pathology or treatment in proximity to service or within years of separation.  Instead, the record shows that the Veteran was seen shortly following discharge from service and that there were no findings of abnormal blood pressure or a diagnosis of hypertension.  Moreover, the May 2013 VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that hypertension was unrelated to service.

For the purpose of secondary service connection, the Board observes that the Veteran is in receipt of service connection for various disabilities.  However, the Veteran has neither produced nor identified competent evidence showing that any service-connected disability either caused or aggravated the claimed hypertension.  On the other hand, the May 2013 VA examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by service, and that it was also not proximately due to or aggravated by his service-connected disabilities.  Moreover, a VA expert in October 2013 concluded that there was no definitive study or literature providing a link between Agent Orange exposure and hypertension.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has a diagnosis of hypertension, it does not contain competent evidence which relates this disability to any incident of service, to include any exposure therein, or to any service-connected disability.  

The Board has considered the Veteran's lay assertions that his hypertension is the result of his service-connected disabilities.  Certainly, he is competent to report sensory or observed symptoms, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose certain medical disorders or render an opinion as to the cause or etiology of disorders such as hypertension, because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, including as to hypertension, and linking such to service or service-connected disability.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, the VA examiner has concluded that the Veteran's hypertension is not related to service nor is it due to or aggravated by any service-connected disability.  Moreover, the VA expert determined that hypertension is not related to Agent Orange exposure.  These providers set forth reasoned opinions, based on review of the record, review of pertinent medical literature, and examination of the Veteran.  In assigning high probative value to these opinions, the Board notes that the VA examiner reviewed the medical history, conducted physical examinations, and discussed the rationale underlying his conclusions.  The VA expert reviewed the record and the medical literature prior to providing an opinion.  There is no indication that these providers were not fully aware of the Veteran's past medical history or that they misstated any relevant fact. The Board thus finds the VA provider's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.  Moreover, there is no evidence showing that hypertension manifested to any degree within one year of separation from service., or that there is continuity of symptoms since service, since blood pressure readings shortly following service were normal.  

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

	Neurological Disability of the Neck and Left Ear

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of any neurological disability, to include of the neck and left ear.  

The Veteran was hospitalized for his right knee disability in January and February 1969.  The discharge summary indicates that on admission, the general physical examination was negative with the exception of findings pertaining to the right lower extremity.  

A March 1969 VA examination report notes that the Veteran was neurologically normal.  

VA treatment records are generally negative regarding any diagnosis or abnormal finding regarding a neurological disorder of the neck and left ear.  On VA diabetes mellitus examination in December 2001, the examiner noted that there were no neurological symptoms.

In a July 2005 statement, the Veteran indicated that he had a constant prickly feeling in his hand and fingers and that it had progressed up to his neck and ear.  He noted that he had daily "shock bolts" that ran up his left arm to the ear and back.  

On VA diabetes mellitus examination in November 2005, the Veteran's cranial nerve functions were normal.  

On VA examination in April 2011, the Veteran reported constant numbness and tingling in the finger tips with an electric shock sensation through the forearm with radiation into the left ear and neck.  He denied neck pain and stiffness.  

An additional VA examination was carried out in May 2013.  The examiner noted that the Veteran had subjective numbness of the left ear.  He indicated that cranial nerve V was affected, but further noted that there were no findings, signs or symptoms attributable to any condition affecting the cranial nerves.  Muscle strength and sensory examinations were normal.  No pertinent physical findings were identified.  A peripheral nerves examination was also conducted.  The examiner noted the Veteran's complaint of subjective numbness in the left posterior neck.  The Veteran reported that he had never received a diagnosis of etiology for these complaints.  Sensation testing for light touch revealed decreased sensation on the left shoulder area.  There was no muscle atrophy.  

The examiner concluded that the subjective numbness of the left ear was not caused by or a result of a condition, illness, or event shown in the service medical records.  He reasoned that the service records were silent for diagnosis of or treatment for the claimed condition.  He further noted that there was a significant silent interval between the Veteran's separation from service and seeking compensation for the claimed condition.  He stated that the Veteran's claimed subjective numbness of the left superior and posterior helix of the left ear was a stand-alone entity, neither due to nor aggravated by any condition, illness, or event shown in the service treatment records.  The examiner further opined that with the possible exception of diabetes mellitus, a review of the current medical literature was silent for any mechanism by which any of the Veteran's other service-conditions might cause or aggravate his claimed subjective symptoms of numbness of the left ear.  He noted that, with regard to the Veteran's diabetes mellitus, it was within the realm of possibility that diabetes mellitus might cause peripheral neuropathy in any portion of the body, it was extraordinarily unlikely to manifest both as a unilateral symptom (only on the left) and as affecting specific portions of cranial nerves while sparing other portions.  He concluded that the claimed disability was almost certainly neither due to or aggravated by any of the Veteran's other service-connected disabilities.  

With respect to the claimed numbness of the neck, the examiner concluded that the claimed disorder was not caused by or a result of illness, injury, or event shown in the service treatment record.  He reasoned that the records were silent for the claimed condition, and that there was a significant silent interval between the Veteran's separation from service and seeking compensation for the claimed condition.  He also concluded that the claimed neck numbness was not due to or a result of any service-connected disability.  He noted that with the possible exception of diabetes mellitus, a review of the current medical literature was silent for any mechanism by which any of the Veteran's other service-connected conditions might cause or aggravate the claimed subjective symptoms of numbness of the left neck.  Regarding a relationship with diabetes mellitus, the examiner indicated that the Veteran was already currently service connected for peripheral neuropathy of the left upper extremity, which contributed to the cervical plexus and innervated the left upper extremity.  He stated that it was virtually impossible to distinguish one nerve branch from another on an individual basis with regard to the effect of diabetes mellitus.  He concluded that if the single branch of the C4 spinal nerve was affected by the Veteran's diabetes mellitus, it should be considered to be part of the already evaluated left upper extremity peripheral neuropathy which was service-connected secondarily to the diabetes mellitus.

In October 2013, a VA neurologist reviewed the Veteran's claims file and indicated that the Veteran had diminished sensation over the left side of his neck and ear that began in the late 1980s and progressed over several years' time.  He noted that no cause had been determined.  He pointed out that neuropathy linked to Agent Orange exposure was acute and subacute in onset, occurring at the time of or within weeks of initial exposure, and typically resolved over time.  He indicated that with onset of symptoms in the late 1908s, many years intervened between the presumed exposure and development of the disorder.  He concluded that the Veteran's history was at odds with the time course of neuropathy occurring from Agent Orange exposure, making it unlikely that the disorder was related.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a neurological disorder of the neck and left ear.  In this regard the Board notes that there is a lack of evidence of pathology or treatment for the claimed neurological disorder in proximity to service or within a year of separation.  Rather, in the years following service, VA examinations in March 1969 and December 2001 noted the Veteran to be neurologically normal.  The May 2013 VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that there was no clinical diagnosis of a neurological disorder of the neck and left ear.  Rather, he stated that the Veteran was already service-connected for peripheral neuropathy of the left upper extremity which contributed to the cervical plexus and innervated the left upper extremity.  He further stated that while diabetes mellitus might cause peripheral neuropathy in any portion of the body, it was extraordinarily unlikely to manifest both as a unilateral symptom and as affecting specific portions of the cranial nerves while sparing others.  Moreover, a VA expert concluded that the claimed diminished sensation was not related to Agent Orange exposure.  

The Board has considered the Veteran's statements concerning the diagnosis of his neck and left ear symptoms. The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the diagnosis attributed to his neck and ear symptoms.  See Jandreau.  The Board finds that the diagnosis and etiology of a neurological disorder is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Moreover, the May 2013 examiner carefully explained that the Veteran's symptoms should be considered to be part of the already evaluated left upper extremity peripheral neuropathy which was service-connected secondarily to the Veteran's diabetes mellitus.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no medical evidence establishing a diagnosis of a separate neurological disorder affecting the neck and left ear.  Rather, the medical evidence indicates that the Veteran's symptoms with respect to the neck are encompassed by the evaluation of his left upper extremity peripheral neuropathy.  In addition, the competent evidence indicates that the subjective symptoms are not related to service or secondary to service-connected disabilities.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  Under VA's recently amended regulation, symptoms of early onset peripheral neuropathy no longer need to be transient, and appear "within weeks or months of exposure" and resolve within two years of the date of onset for the presumption of service connection due to herbicide exposure to apply.  However, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order for a veteran to qualify for the presumption.  See 78 Fed. Reg. 54,763 (September 6, 2013).  This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date. As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.  Nevertheless, as the evidence shows that the Veteran did not have neurological symptoms in March 1969 or December 2001, the claimed neurological disorders were not shown to a degree of 10 percent or more within one year after the date of last exposure to herbicides nor was an organic disease of the nervous system manifested to a compensable degree within one year of separation from service.  Accordingly, presumptive service connection is not warranted.   

While it is again noted that the Veteran served in combat, it is still required that the Veteran have a current disability that is related to service.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In this case, as discussed above, the preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a neurological disorder of the neck and left ear is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


